Title: From Thomas Jefferson to George Caines, 21 March 1801
From: Jefferson, Thomas
To: Caines, George



Sir
Washington Mar. 21. 1801.

The desire you express to prefix my name to the work you are about to publish is gratifying to me as an additional testimonial of that approbation of my fellow citizens which is so consoling to me. the matter of your work possesses too much self importance to need any adventitious aid from external circumstances. it cannot fail to recommend itself to a very general attention. I ask the favor of you to consider me as one of the subscribers to it, & to accept my friendly & respectful salutations.

Th: Jefferson

